Case 1:19-cv-05196-JMF Document 89 Filed 11/20/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
NEW YORK CITY TRANSIT AUTHORITY,
Plaintiff, :
: 19-CV-5196 (JMF)
-v- :
: ORDER
EXPRESS SCRIPTS, INC., :
Defendant. :
xX

 

JESSE M. FURMAN, United States District Judge:
As discussed on the record during yesterday’s teleconference:
1. Fact discovery is now closed, except that:

a. Defendant is permitted to serve four contention interrogatories on Plaintiff by
November 23, 2020. Plaintiff shall respond on or before December 11, 2020.

b. The parties may complete the two remaining Rule 30(b)(6) depositions by
December 4, 2020.

2. The deadline for expert discovery is hereby EXTENDED to February 15, 2021. The
parties are warned that future extensions are not likely to be granted.

3. On or before December 21, 2020, the parties shall submit a joint letter regarding
settlement and whether the Court should refer the matter to either the assigned Magistrate
Judge or the Court-annexed Mediation Program for settlement purposes.

SO ORDERED. CC} ;
Dated: November 20, 2020

New York, New York JESSEM-FURMAN
nited States District Judge
